Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered January 13, 2010, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant’s claim of ineffective assistance of counsel involves matter dehors the record, it may not be reviewed on direct appeal (see People v Sweeney, 84 AD3d 1123 [2011]; People v Smalls, 84 AD3d 1122 [2011]; People v Wahhab, 84 AD3d 982 [2011]). To the extent that the claim may be reviewed, defense counsel provided meaningful representation (see People v Caban, 5 NY3d 143, 152 [2005]; People v Rivera, 71 NY2d 705, 708-709 [1988]; People v Baldi, 54 NY2d 137, 146-147 [1981]). The defendant’s contention that his plea of guilty was involuntary as a result of the alleged ineffectiveness of his counsel is belied by his acknowledgments at the plea and sentencing proceedings that he was satisfied by his attorney’s representation, that he was waiving any defense he may have, and that his attorney had explained such defenses to him (see People v Haffiz, 77 AD3d 767, 768 [2010]; People v *1047Cobb, 19 AD3d 506 [2005]; People v Weekes, 289 AD2d 599 [2001]). Dillon, J.P., Covello, Balkin, Lott and Roman, JJ., concur.